Opinion issued July 30, 2019




                                       In The

                               Court of Appeals
                                      For The

                           First District of Texas
                            ————————————
                               NO. 01-19-00463-CV
                            ———————————
           IN RE STEADFAST FUNDING, LLC, ET AL., Relators



            Original Proceeding on Petition for Writ of Mandamus


                          MEMORANDUM OPINION
      Relators, Steadfast Funding, LLC, et al., have filed a motion to dismiss their

petition for a writ of mandamus as moot, stating that the respondent district judge

has since ruled on the pending motions it challenged in the petition.1 See TEX. R.

APP. P. 42.1(a)(1). No opinion has issued. See TEX. R. APP. P. 42.1(a)(1), (c).




1
      The underlying case is 2017 Yale Dev. LLC v. Steadfast Funding, LLC, et al., Cause
      No. 2016-64847, pending in the 190th District Court of Harris County, Texas, the
      Honorable Beau A. Miller presiding.
      Because the respondent has since ruled on the pending motions challenged by

the petition, this Court no longer has jurisdiction to grant relief because the petition

has been rendered moot. See Tex. A&M Univ.–Kingsville v. Yarbrough, 347 S.W.3d
289, 290–91 (Tex. 2011); In re Jackson, No. 01-12-00020-CV, 2012 WL 405707,

at *1 (Tex. App.—Houston [1st Dist.] Feb. 9, 2012, orig. proceeding) (per curiam)

(mem. op.) (dismissing mandamus petition as moot after relator received relief

requested).

      Accordingly, we grant relators’ motion and dismiss the petition as moot. See

TEX. R. APP. P. 42.1(a)(1), 43.2(f). We dismiss as moot the real parties in interests’

motion/renewed motion for sanctions. See TEX. R. APP. P. 45.

                                   PER CURIAM
Panel consists of Justices Keyes, Kelly, and Goodman.




                                           2